Exhibit 10.41

Name of Participant:                                                            

QUINTILES IMS HOLDINGS, INC.

2013 STOCK INCENTIVE PLAN

AWARD AGREEMENT

(Awarding Stock Appreciation Rights)

THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS
Holdings, Inc., a Delaware corporation (the “Company”), and the Participant
named above (the “Participant”) pursuant to the provisions of the Quintiles IMS
Holdings, Inc. 2013 Stock Incentive Plan (the “Plan”), which is incorporated
herein by reference.

WITNESSETH:

WHEREAS, the Participant is providing, or has agreed to provide, services to the
Company, or Affiliate or a Subsidiary of the Company, as an Employee, Director
or Third Party Service Provider; and

WHEREAS, the Company considers it desirable and in its best interests that the
Participant be given a personal stake in the Company’s growth, development and
financial success through the grant of Stock Appreciation Rights (“SARs”) that
may be exercised with respect to all or a portion of the number of whole common
stock of the Company (“Shares”) set forth on Exhibit A hereto, subject to the
terms and conditions set forth in this Award Agreement and in the Plan.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

1. Grant of SAR. Pursuant to the Plan, the Company has granted to the
Participant, on the grant date listed on Exhibit A hereto (the “Grant Date”),
SARs that may be exercised with respect to all or a portion of the number of
whole Shares set forth on Exhibit A hereto, subject to the terms and conditions
set forth in this Agreement and in the Plan. For the avoidance of doubt, the
total number of Shares underlying the SARs is subject to adjustment pursuant to
Section 4.4 of the Plan. The future value of such Shares is unknown and cannot
be predicted with certainty. If such Shares do not increase in value, the SAR
will have no value. For purposes of this Agreement, “Employer” shall mean the
Affiliate or Subsidiary that employs the Participant (to the extent the
Participant is not directly employed by the Company).

2. Nature of SAR. The SARs provide to the Participant a right to receive, upon
exercise of vested SARs in compliance with this Agreement, payment in Shares.
The number of Shares that shall be delivered to the Participant upon a valid
exercise of the SARs, before any reduction for withholding taxes in accordance
with Section 15, shall be determined by multiplying (i) times (ii) and dividing
the resulting product by (iii), where:

 

  (i) is the number of SARs being exercised;



--------------------------------------------------------------------------------

  (ii) is the excess of (A) the Fair Market Value of one (1) Share on the date
of exercise, over (B) the “Grant Price” per Share set forth on Exhibit A; and

 

  (iii) is the Fair Market Value of one (1) Share on the date of exercise.

Unless otherwise determined by the Company, no fractional Shares will be issued
in payment upon the exercise of the SARs.

3. Term of SAR. Subject to earlier termination under Section 5 hereof or
pursuant to the Plan, the term of the SAR shall be the expiration date specified
on Exhibit A hereto (the “Expiration Date”).

4. Use of Certain Defined Terms. Capitalized terms used in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein. In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the Plan shall control, except as expressly provided in
Section 4 herein. The terms set forth below shall have the following meanings:

 

  (a) “Disability” shall mean: (i) If the Participant is a party to an
employment or severance-benefit agreement that contains a definition of
“Disability,” the definition set forth in such agreement shall apply with
respect to the Participant under the Plan for so long as such agreement is in
effect; and (ii) otherwise, a disability that would entitle the Participant to
long-term disability benefits under the Company’s long-term disability plan in
which the Participant participates.

 

  (b) “Employment” shall mean the Participant’s employment by, or service to,
the Company or any of its Subsidiaries.

 

  (c) “Retirement” shall mean retirement from active Employment after attaining
age 65, or after attaining age 55 and completion of at least five (5) years of
Employment with the Company or any of its subsidiaries (including any acquired
entity with respect to which the Committee has determined to credit
pre-acquisition service for this purpose.

5. Termination of SAR. Except as otherwise provided herein, the SAR shall
terminate on the earliest to occur of the following:

 

  (a) The Expiration Date.

 

  (b) The 91st day after termination of the Participant’s service relationship
for any reason other than one specified in (c) or (d) below.

 

  (c) The 366th day after termination of the Participant’s service relationship
as a result of the Participant’s death, or a Disability, Retirement or
redundancy that is approved by the Committee for this purpose.

 

  (d) Termination of the Participant’s service relationship by the Company for
Cause, or of the Participant’s service relationship by the Company or the
Company or his or her Employer for reasons that would constitute Cause if the
Participant were an employee.



--------------------------------------------------------------------------------

6. Vesting Schedule. Except as set forth below or in the Plan, the SARs shall
become vested on the vesting dates set forth on Exhibit A hereto, subject to the
Participant’s continued Employment through the applicable vesting date.

In no event will any portion of the SAR that is not vested and exercisable at
the time of the termination of the Participant’s service relationship become
vested and exercisable following such termination. Further, notwithstanding any
provision of the Plan or this Agreement to the contrary, in no event will any
portion of the SAR that is not vested and exercisable immediately prior to the
time of a Sale of the Company become vested and exercisable because of such
event.

7. Exercise of SAR. The Participant may exercise vested SARs by giving notice
(in such manner as is acceptable to the Company) to the Company of his or her
election to exercise such SARs. This Notice shall set forth the number of Shares
with respect to which the SAR is being exercised. For the avoidance of doubt,
the Company may in its sole discretion establish alternative means to exercise
vested SARs, including electronic forms using electronic signatures and
interactive voice response systems using PIN numbers, in a manner directed by
the Company, and the SARs shall be deemed to be exercised upon fulfillment of
such alternative means.

Promptly following the date the SARs are exercised, payment shall be made to the
Participant in Shares, in accordance with Section 2. Payment may be made by
issuance of Shares in the name of the Participant and delivery of such Shares to
the Participant or, in the discretion of the Company, by issuance and delivery
of such Shares to a financial institution for the account of the Participant, or
in any other commercially reasonable manner as may be determined by the Company.

8. Cash Settlement. Notwithstanding any provision in this Agreement to the
contrary, the Company may, in its sole discretion, settle the Participant’s SARs
in the form of (1) a cash payment to the extent settlement in Shares (i) is
prohibited under local law, or (ii) would require the Participant, the Company
and/or the Employer to obtain the approval of any governmental and/or regulatory
body in the Participant’s country of residence (and/or country of employment, if
different), or (iii) is administratively burdensome; or (2) Shares, but require
the Participant to immediately exercise and sell such Shares (in which case, as
a condition to the grant of this award, the Participant hereby expressly and
explicitly authorizes the Company to issue sales instructions, on the
Participant’s behalf) to any brokerage firm and/or third party administrator
engaged by the Company to hold your Shares and other amounts acquired under the
Plan.

9. Non-Transferability of SARs. The SARs may not be transferred in any manner
otherwise than by will or the laws of descent and distribution and, during the
Participant’s lifetime, may only be exercised by the Participant, and following
the Participant’s death, only by the Participant’s legal representative or
legatee, and, if the Committee permits a transfer of the SARs, by the permitted
transferee. A permitted transferee will have the rights of the Participant with
regard to any transferred SARs, subject to any limitations imposed by the
Company as a condition of permitting the transfer or otherwise.



--------------------------------------------------------------------------------

10. Restrictions on Shares. This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or stock exchange as may be required.    The Participant agrees to take all
steps the Committee determines are necessary to comply with all applicable
provisions of federal, state and foreign securities law in exercising his or her
rights under this Agreement. The Committee may impose such restrictions on any
Shares acquired pursuant to the exercise of this SAR as it deems advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, or
under any blue sky state or foreign securities laws as may be applicable to such
Shares.

11. Forfeiture; Recovery of Compensation.

 

  (a) The Committee may cancel, rescind, withhold or otherwise limit or restrict
the SARs or delivery of Shares upon exercise of the SARs at any time if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan.

 

  (b) By accepting the SARs, the Participant expressly acknowledges and agrees
that his or her rights, and those of any permitted transferee of the SARs, under
the SARs, including to any Shares acquired under the SARs or proceeds from the
disposition thereof, are subject to Section 11.3 and 20.19 of the Plan
(including any successor provisions).

 

  (c) To the extend the Participant is covered by the Quintiles IMS Holdings
Inc. Change in Control Severance Plan (the “Severance Plan”), adopted on
November 5, 2015: Upon a termination of the Participant’s employment or service
with the Company, the effect of such termination of employment or service on the
SARs shall be as set forth in this Agreement, and by accepting this SARs, the
Participant expressly acknowledges and agrees that the treatment of equity
awards upon a termination of employment or service set forth in Section 5.01 of
the Severance Plan, shall not in any respect apply to the SARs granted
hereunder.

12. Other Undertakings. To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, a “QuintilesIMS Company”
and collectively, the “QuintilesIMS Companies”), including the confidential
information of the QuintilesIMS Companies and the confidential information of
their respective customers, data suppliers, prospective customers and other
companies with which the QuintilesIMS Companies have a business relationship,
and in consideration of the covenants and promises and other valuable
consideration described in this Agreement, the Company and the Participant agree
as follows:

 

  (a) The Participant acknowledges and agrees that he or she is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he or she has executed with a
QuintilesIMS Company, which covenants and agreements are incorporated herein by
reference and shall survive any exercise, expiration, forfeiture or other
termination of this Agreement or the SARs issuable hereunder. The Participant
also acknowledges and agrees that the Company shall be an affiliate for purposes
of such restrictive covenant and confidentiality agreements.



--------------------------------------------------------------------------------

  (b) The Participant acknowledges that the opportunity to participate in the
Plan and the financial benefits that may accrue from such participation, is
good, valuable and sufficient consideration for the following:

 

  (i) The Participant acknowledges and agrees that he or she is and will remain
bound by the non-competition, non-solicitation and other covenants contained in
the restrictive covenant and confidentiality agreement(s) that he or she has
executed with any of the QuintilesIMS Companies to the fullest extent permitted
by law.

 

  (ii) The Participant further acknowledges and agrees that the period during
which the non-competition and non-solicitation covenants in such agreement(s)
will apply following a termination of Employment shall be extended from twelve
(12) months to eighteen (18) months; provided, however, that the remedies
available for breach of any non-competition or non-solicitation covenants during
such extended six-month period shall be limited to the following: (x) to the
extent then outstanding, the forfeiture of the SARs for no consideration, and
(y) to the extent the SARs have been exercised on or after the date that is 18
months before Participant’s cessation of Employment, with respect to the Shares
issued upon such exercise (including Shares withheld for taxes), the Participant
shall pay to the Company an amount equal to (A) the aggregate Fair Market Value
of such Shares as of the date of exercise, plus (B) the excess, if any, of the
aggregate proceeds of all sales of such Shares over the amount described under
subsection (A) above. (For this purpose, the Participant’s earliest sales of
Shares following such exercise will be deemed sales of the Shares acquired upon
such exercise.) The Company shall also be entitled to the foregoing remedies in
the event of a material breach of any confidentiality, non-disclosure or other
similar covenant contained in the restrictive covenant and confidentiality
agreement(s) that the Participant has executed with a QuintilesIMS Company.

 

  (iii) The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a) such policy set forth in
Section 11(b)(ii) of this Agreement and (b) Section 20.19 of the Plan and any
provision of applicable law, stock exchange rule or Company policy relating to
cancellation, recoupment, rescission or payback of compensation and expressly
agrees that the Company may take such actions as are necessary to effectuate
such policy (as applicable to the Participant) or applicable law or stock
exchange rule without further consent or action being required by the
Participant. For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Participant’s Shares and other amounts acquired under the Plan
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company. To the extent that the terms of this Agreement and such policy
conflict, the terms of such policy shall prevail.

 

  (iv)

By accepting the SARs, the Participant consents to one or more deductions from
any amounts any QuintilesIMS Company owes the Participant from time



--------------------------------------------------------------------------------

  to time in an aggregate amount equal to all amounts described in subsection
(ii) above, to the extent such deductions are permitted by applicable law. Any
such deduction from an amount that constitutes a deferral of compensation under
Code Section 409A may only take place at the time the amount would otherwise be
payable to the Participant, except to the extent permitted by Code Section 409A.

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, the terms and conditions of the Plan
and this Agreement shall be binding upon the Participant and his or her heirs,
executors, administrators, successors and assigns.

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or by the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

15. Tax Consequences. The exercise of this SAR and the subsequent disposition of
the Shares may cause the Participant to be subject to federal, state and/or
non-U.S. taxation. The Participant should consult a tax advisor before
exercising SARs or disposing of the Shares purchased hereunder.

Regardless of any action the Company and/or the Employer takes with respect to
any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant’s responsibility and that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the SARs, including the
grant of the SARs, the vesting of the SARs, the exercise of the SARs, the
subsequent sale of any Shares acquired pursuant to the SARs and the receipt of
any dividends and (b) do not commit to structure the terms of the grant or any
aspect of the SARs to reduce or eliminate the liability for Tax-Related Items.

Prior to the delivery of Shares upon exercise of the SARs, if the Participant’s
country of residence (and/or the Participant’s country of employment, if
different) requires withholding of Tax-Related Items, unless otherwise
determined by the Committee, the Company shall withhold a sufficient number of
whole Shares otherwise issuable upon exercise of the SARs that have an aggregate
Fair Market Value sufficient to pay the Tax-Related Items required to be
withheld with respect to the Shares delivered upon such exercise of the SARs.
The cash equivalent of the Shares withheld will be used to settle the obligation
to withhold the Tax-Related Items. In the event that withholding in shares is
prohibited or problematic under applicable law or otherwise may trigged adverse
consequences to the Company or the Employer, the Company and/or the Employer may
withhold the minimum Tax-Related Items required to be withheld with respect to
the Shares in cash from the Participant’s regular salary and/or wages, or other
amounts payable to the Participant. In the event the withholding requirements
are not satisfied through the



--------------------------------------------------------------------------------

withholding of Shares or through the Participant’s regular salary and/or wages
or any other amounts payable to the Participant by the Employer, no Shares will
be issued to the Participant (or the Participant’s estate) upon exercise of the
SARs unless and until satisfactory arrangements (as determined by the Committee)
have been made by the Participant with respect to the payment of any Tax-Related
Items that the Company or the Employer determines, in its sole discretion, must
be withheld or collected with respect to such SARs. By accepting the SARs, the
Participant expressly consents to the withholding of Shares and/or withholding
from the Participant’s regular salary and/or wages or other amounts payable to
the Participant as provided for hereunder. All other Tax-Related Items related
to the SARs and any Shares delivered in payment thereof are the Participant’s
sole responsibility.

16. Participant Data Privacy. As a condition of the grant of the SARs, the
Participant consents to the collection, use and transfer of personal data as
described in this paragraph. The Participant understands that the Company and
its Affiliates or Subsidiaries hold certain personal information about the
Participant, including but not limited to the Participant’s name, home address,
email address and telephone number, date of birth, social security number,
passport or other identification number, salary, nationality, job title, shares
of common stock or directorships held in the Company, details of all SARs or
other entitlement to shares of common stock awarded, cancelled, exercised,
vested, unvested or outstanding in the Participant’s favor for the purpose of
managing and administering the Plan (“Data”). The Participant further
understands that the Company and/or its Affiliates or Subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Company and/or any of its Affiliates or Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
understands that these recipients may be located in the Participant’s country of
residence or elsewhere. The Participant authorizes them to receive, possess,
use, retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding shares of common stock
on the Participant’s behalf to a broker or other third party with whom the
shares acquired on exercise may be deposited.

The Participant understands that the Participant may, at any time, view Data,
request information about the storage and processing of Data, require any
amendments to Data or refuse or withdraw the consent herein, in any case without
cost, by contacting in writing the human resources representative. Further, the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, the Participant’s employment status or service with his or her
Employer will be unaffected; the only consequence of refusing or withdrawing the
Participant’s consent is that the Company would be unable to administer or
maintain the awards. Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect his or her ability to receive Awards
and participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact his or her local human resources
representative.

17. Confidentiality. The Participant agrees not to disclose the terms of this
Agreement to anyone other than the members of the Participant’s immediately
family or the Participant’s counsel or financial advisors and agrees to advise
such persons of the confidential nature of this offer.



--------------------------------------------------------------------------------

18. Section 409A; No Deferral of Compensation. Neither the Plan nor this
Agreement is intended to provide for the deferral of compensation within the
meaning of Section 409A of the Internal Revenue Code (the “Code”). The Company
reserves the right to unilaterally amend or modify this Agreement, to the extent
the Company considers it necessary or advisable, in its sole discretion, to
comply with, or to ensure that the SARs granted hereunder are not subject to,
Section 409A of the Code.

19. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

Any legal proceeding arising out of this Plan or this Agreement shall be brought
exclusively in the Federal or State courts located in the State of Delaware. The
Participant agrees to submit to personal jurisdiction and to venue in those
courts. The Participant further agrees to waive all legal challenges and
defenses to the appropriateness of Delaware as the site of any such legal
proceeding and to the application of the laws of the State of Delaware and any
applicable Federal laws.

20. Miscellaneous.

 

  (a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

 

  (b) Notwithstanding any provisions of this Agreement to the contrary, the SARs
shall be subject to any special terms and conditions for the Participant’s
country of residence (and/or country of employment, if different) set forth in
the addendum to this Agreement (the “Addendum”). Further, if the Participant
transfers residency and/or employment to another country set forth in the
Addendum, at the time of transfer, any special terms and conditions for such
country will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the SARs and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Participant’s transfer). In all circumstances,
any applicable Addendum shall constitute part of this Agreement.

 

  (c)

The Company reserves the right to impose other requirements on the SARs, any
Shares acquired pursuant to the SARs and the Participant’s participation in the
Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
SARs and the



--------------------------------------------------------------------------------

  Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

 

  (d) The issuance of Shares upon exercise of the SARs will be contingent upon
the Company’s receipt of any agreement, statement or other evidence that the
Company and/or the Committee may require to satisfy itself that the issuance of
Shares pursuant to the exercise of the SARs and any subsequent resale of the
Shares will be in compliance with all applicable laws and regulations and with
the requirements hereof and of the Plan. The determination of the Committee as
to such compliance shall be final and binding on the Participant. The
Participant shall not be deemed to be the holder of, or to have any dividend or
other rights of a holder with respect to, any Shares subject to the SARs unless
and until the SARs shall have been exercised pursuant to the terms hereof and of
the Plan, the Company shall have issued and delivered the Shares to the
Participant in accordance with this Agreement, and the Participant’s name shall
have been entered as the shareholder of record on the books of the Company (if
an alternative method of delivery is elected by the Company, the Participant
will be required to take appropriate steps to cause any nominee to transfer
shares into the name of the Participant in order for the Participant to become a
record holder of the shares). Thereupon, the Participant shall have full voting,
dividend and other ownership rights with respect to such Shares.

 

  (e) This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference. A copy of the Plan as in effect on
the Grant Date has been furnished to the Participant. By accepting this award of
SARs, the Participant agrees to be bound by the terms of the Plan and this
Agreement.

 

  (f) This Agreement, the Addendum (if applicable) and the Plan constitute the
entire understanding between the Participant and the Company regarding the SARs,
and any prior agreements, commitments or negotiations concerning the SARs are
superseded.

 

  (g) Any provision of this Agreement or the Addendum that is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement and the Addendum invalid, illegal, or unenforceable
in any other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement or the Addendum by the
Company shall be implied by the Company’s forbearance or failure to take action.



--------------------------------------------------------------------------------

21. Acknowledgement and Acceptance.

 

  (a) In accepting the SARs, the Participant acknowledges and agrees: (i) that
the Plan is discretionary in nature and may be amended, cancelled, suspended or
terminated by the Company at any time; (ii) that the grant of the SARs does not
create any contractual or other right to receive future grants of SARs or any
right to continue an employment or other relationship with the Company (for the
vesting period or otherwise); (iii) that the Participant remains subject to
discharge from such relationship to the same extent as if the SARs had not been
granted; (iv) that all determinations with respect to any such future grants,
including, but not limited to, when and on what terms they shall be made, will
be at the sole discretion of the Committee; (v) that participation in the Plan
is voluntary; (vi) that the value of the SARs is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract
if any; and (vii) that the grant of SARs is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar benefits.

 

  (b) If the Participant does not want to accept the SARs on the terms and
conditions set out in this Agreement, the Plan and/or any related documents, the
Participant may choose the “Decline” button. The SARs will then be cancelled and
no other benefit will be due to the Participant in lieu thereof. If Participant
does not “Decline” the SARs within thirty (30) days from the Grant Date, the
Participant shall be deemed to have accepted the SARs and shall be deemed to
have agreed to the terms and conditions set out in this Agreement, the Plan
and/or any related documents.

 

  (c) All questions arising under this Agreement, Exhibit A, the Addendum (if
applicable) and the Plan shall be decided by the Committee in its sole
discretion.

 

  (d) The grant of the SAR is not intended to be a public offering of securities
in the Participant’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the SARs is not subject to the
supervision of the local securities authorities. No employee of the Company or
any of the Company’s subsidiaries is permitted to advise the Participant on
whether the Participant should acquire Shares by exercising the SAR under the
Plan. Investment in Shares involves a degree of risk. Before deciding to acquire
Shares by exercising the SARs, the Participant should carefully consider all
risk factors relevant to the acquisition of Shares under the Plan and the
Participant should carefully review all of the materials related to the SAR and
the Plan. In addition, the Participant should consult with the Participant’s
personal advisor for professional investment advice.

 

  (e) The Participant acknowledges and agrees that it is the Participant’s
express intent that this Agreement, the Exhibit A, the Addendum (if applicable)
and the Plan and all other documents, notices and legal proceedings entered
into, given or instituted pursuant to the award, be drawn up in English. If the
Participant has received this Agreement, the Exhibit A, the Addendum and the
Plan or any other documents related to the award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version shall control.



--------------------------------------------------------------------------------

  (f) As a condition to the grant of the SARs, the Participant agrees to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant also agrees to take any and all actions, and consents
to any and all actions taken by the Company and its affiliates and subsidiaries
and/or the Employer, as may be required to allow the Company and its affiliates
and subsidiaries or the Employer to comply with local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different). Finally, the Participant agrees to take any and all
actions as may be required to comply with the Participant’s personal obligations
under local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different).



--------------------------------------------------------------------------------

By choosing the “Accept” button, the Participant accepts the SARs as described
above and the terms and conditions set out in this Agreement, the Plan and any
related documents. Copies of the Plan and such related documents are being
provided to Participant as part of this Agreement.

PARTICIPANT

[insert Name of Participant]

QUINTILES IMS HOLDINGS, INC.

 

LOGO [g321341stp043.jpg] James H. Erlinger, III EVP, General Counsel & Corporate
Secretary



--------------------------------------------------------------------------------

STOCK APPRECIATION RIGHTS AGREEMENT

PURSUANT TO QUINTILES IMS HOLDINGS, INC.

2013 STOCK INCENTIVE PLAN

EXHIBIT A

 

Name of Participant:    [insert Name of Participant]

No. of Shares subject to the Stock

   Appreciation Rights:    [insert No. of Shares] Grant Price per Share:   
$[insert per share grant price] Grant Date:    [insert Grant Date] Expiration
Date:    [insert date 10 years from Grant Date]

Vesting Schedule:

 

Number of

SARs Exercisable

  Vesting Date   [            ]   (33.00%)     [             ]  [            ]  
(33.00%)     [             ]  [            ]   (34.00%)     [             ] 